Citation Nr: 0529997	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  98-14 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
left knee injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to October 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
left knee injury.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  See 38 U.S.C.A. § 7107(a); 38 
CFR 20.900(c) (2003). 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  A January 1972 rating decision denied service connection 
for a left knee injury, and that decision became final in the 
absence of an appeal.

3.  A May 1976 determination again denied service connection 
for a left knee injury and the decision became final in the 
absence of an appeal.

4.  Some of the evidence received subsequent to the May 1976 
decision is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The evidence as likely as not shows that a left knee 
injury was incurred during a weekend drill period of reserve 
duty.

6.  The preponderance of the evidence shows that the 
veteran's current left knee condition is related to an in-
service injury.





CONCLUSION OF LAW

1.  The May 1976 decision in which the RO denied service 
connection for a left knee injury is final, new and material 
evidence has been submitted, and the claim is reopened. 
 38 U.S.C.A. 5108 (West 2002); 38 C.F.R. § 19.118 (1976); 
38 C.F.R. § 3.156 (2001).  

2.  A left knee injury was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the favorable determination, no additional 
discussion regarding compliance with the VCAA is required.

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2001).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2001).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

Service connection for a left knee injury was originally 
denied by a January 1972 rating decision, because the 
condition was not shown during active duty.  Service 
connection was again denied by a letter dated in May 1976.  
The veteran did not appeal these decisions and they became 
final.  The veteran's medical records from September 1970 
were considered in the May 1976 denial.

Subsequent to that decision, duplicate copies of the service 
records have been submitted.  These records, as such, do not 
constitute new evidence.  However, additional information in 
the form of a VA examination, testimony at a hearing, and 
written statements provide additional information concerning 
the veteran's claim.  

In this regard, the veteran reported during his hearing that 
he was likely on a weekend drill when his left knee was 
injured by the axe piece.  In addition, on his substantive 
appeal, the veteran noted that he was serving with the 237th 
Maintenance Company, Building 128 at Fort Totten, New York, 
when the injury occurred.  

In addition, a VA examination conducted in September 1997 
opined that the veteran's left knee disability was related to 
the injury in service.  This opinion was provided after 
review of the claims file. 

Upon review of the evidence, the Board finds that the 
testimony and written statements of the veteran, along with 
the medical opinion provided, provide a more complete picture 
of the veteran's left knee injury, and must be considered in 
order to fairly decide the merits of the claim.  Thus, new 
and material evidence has been submitted, and the claim is 
reopened.

Turning to the merits of the claim, the Board notes that 
service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In this case there is no official verification that the 
veteran was on active duty or active duty for training on 
September 20, 1970, when his left knee was injured.  However, 
all that needs to be shown is that the veteran was at least 
on inactive duty for training in order for service connection 
to be established.

In this regard, 38 C.F.R. § 3.6 states that active military 
service includes "any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury."  The veteran has testified that he was on a 
weekend drill while injured.  The Board notes that September 
20, 1970 fell on a Sunday.  Moreover, the accident report 
indicates that the injury occurred at the Army Reserve 
Building motor pool.  He was seen at the dispensary at Fort 
Hamilton, and transferred to St. Albans Naval Hospital for 
surgery.  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2003).  Upon consideration of the September 1970 records, 
the veteran's testimony at his hearing, and his written 
statements, and after resolving all doubt in favor of the 
veteran, the Board concludes that the veteran as likely as 
not was on inactive duty training when he was injured on 
September 20, 1970.  

Additionally, the medical evidence notes the veteran 
currently suffers from osteoarthritis of the left knee.  The 
September 1997 VA examiner opined that the current left knee 
disability was related to the injury in service.  

In summary, after resolving all doubt in favor of the 
veteran, the Board finds that the evidence shows an in-
service injury, as well as a current disability and a link 
between the two.  Thus, service connection for the veteran's 
left knee injury is warranted.

ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a left knee injury 
is reopened.

Entitlement to service connection for a left knee injury is 
granted, subject to the laws and regulations governing the 
disbursement of VA benefits.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


